MEMORANDUM OF DECISION.
Sandra L. Stewart appeals from the denial by the Superior Court (York County) of her motion for approval of attachment and trustee process in a civil action that, among other relief, sought damages for assault and battery. Because the plaintiff failed to supply the Superior Court with particular facts bearing on the amount of her damages as is required by Rule 4A of the Maine Rules of Civil Procedure, the denial of the motion was not clearly erroneous. See Xaphes v. Mowry, 478 A.2d 299, 301 (Me.1984); Bowman v. Dussault, 425 A.2d 1325, 1329-30 (Me.1981).
The entry is:
Judgment affirmed.
All concurring.